ORDER

PER CURIAM:
Z.M. (“Mother”) appeals from judgments entered in the Circuit Court of Jackson County terminating her parental rights to her daughters C.F.S., C.P.S., and C.Z.S. After a thorough review of the record, we conclude that the judgments are supported by substantial evidence, are not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgments affirmed. Rule 84.16(b).